 



Exhibit 10.9
HERBALIFE LTD.
STOCK INCENTIVE PLAN
SECOND AMENDMENT TO THE NON-STATUTORY STOCK OPTION AGREEMENT
     This Second Amendment to the Non-Statutory Stock Option Agreement (the
“Second Amendment”) is made as of October 10, 2006, by and between Herbalife
Ltd. (the “Company”), and Brett R. Chapman (the “Executive”), and will be
effective.
     WHEREAS, the Company and the Executive and are parties to that certain
Non-Statutory Stock Option Agreement dated October 6, 2003, as amended as of
December 30, 2003 (the “Agreement”);
     WHEREAS, Section 10 of the WH Holdings (Cayman Islands) Ltd. Stock
Incentive Plan (the “Plan”) provides that the Board of Directors of the Company
(the “Board”) may amend the Plan and/or the terms of any award agreement entered
into under the Plan at any time and from time to time;
     WHEREAS, the Board wishes to amend the terms of the Agreement as set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing, the Company and the
Executive agree that the Agreement is hereby amended effective as of October 10,
2006 as follows:
     1. Section 2(a)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:
          “(i) simultaneously with the consummation of any Change of Control,
50% of the then unvested portion of the Option (pro rata according to the number
of Shares exercisable at the relevant strike prices specified above for the
individual tranches of Shares otherwise vesting on each anniversary of the Grant
Date) will become immediately vested and exercisable,”
     2. Section 2(b) of the Agreement is hereby renumbered Section 2(c) and the
following new Section 2(b) is hereby added to the Agreement:
          “(b) Notwithstanding anything in this Agreement or the Plan to the
contrary, except as set forth in Section 2(a)(ii), in the event that the
Employee’s employment with the Company and its Subsidiaries is terminated by the
Company without Cause, and at the time of such termination of employment,
Michael O. Johnson is no longer serving as Chief Executive Officer of the
Company, the vesting of the Option shall be accelerated such that 50% of the
then unvested portion of the Option shall become vested and exercisable as of
immediately prior to such termination of employment.”
     3. Except as modified hereby, the Agreement, shall remain in full force and
effect and unmodified.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
as of the date first above written.

                          HERBALIFE LTD.    
 
               
/s/ Brett R. Chapman
      By:   /s/ Michael O. Johnson    
 
               
Brett R. Chapman
          Name: Michael O. Johnson    
 
          Title: Chief Executive Officer    

2